oe Lave ote TF
es

pene seen avenncn 2

So THE UNRTEO smntés Distiel™ Cour oF | KOA \Le ee Cr
ony — OO | Wk igmm =
Clerk, U; S. Distrint c

  
  

y

\

 
 
  

 

oo Ses etc
Dt At Rs noxville
lame Kor Zane Ty Dek 3 7 Se! z No. Sa )ines | a
Ne ee County Grin on ge od : Va ( (an / Custer uo
(es *Yestondant 4 oe 7

 

ie < ae Te peuesr Sok

| Cones an the Fle oibis vn
County Detentlery FR ma rev Wes M4 ne a veminys be i Ky
CAT ONE Sey Thon
The § P ieee Stotes het | Ne 18 Tne oot ond Canna? aeff, Deer te bare. “the. fut bet ,
fretes attr bis Clan Uns a5: this Hanorabe. Cai? would Perret af As,

Ut. 1 the Plantes - | lack. oh Pun diss So ote Peeps
the Plorerett States “bhoeh inthe Tale car of Joab 1k. both a4
is Right® have been and are om { beng Vie lated and «
S Mardis py) ye . needed.

The | wakiee i ot “ae We bans eg vated | Leeal Al rrteriols g as wel 6 Ay « ‘ Aes |

viebout cA de maove. is roktien bw % No Aven | in heer ¢ graited “he. cae needed in
“eee de With his iT 7

Ag. L Peditioner Ot | ale - oo |
ades he ls a layrnan ob “nde oomtmert of Counsel ig vetddl
AT Ths Morordale Court Would Provide. tf, ~u AA Te ofp onto ° wnsel a restdich

The Perrone Would naw Jer Forth lnis ¢ Chai MAS vA Super cethe F torego
MOTTON: : a . ae oo ae J ~

PE a ee ent tee ec = eee cg ogee te ee ange mee we seme va _ a ~ tat . we cere _— ~ a

    

I Oro’

one Tiape sell thot
ic deciods reso tubon

Case 3:21-mc-00051-TAV-HBG Document 1 Filed 07/12/21 Page.1 of 6 PagelD #:1
Lie

THe Plawti i ce Cheims that he is bev dnlenkelly tmpe (Son ed of ‘his Leedom bei
his Uy Drnendenen Rear Violaeck and Wis fe uestecd feleaSe and of help-trom a\\ cages

FA oblaning Cclease 48 no Avial— therefore Sule ject AL Plantith 4 oa Yk Amendment” -
Violation, dae Vo he fspondonts 3 Ww bth here: ottite and Ladiducl Capes sTill being

peltoued Yo Decne Oca. Mis Conduct” awh oter| {yppressan (7 iG, Aa 39. dee fel, Bee /e-4o2),

che plant clams That he has grocedorally £1 an lawed the UA Aer ond prope if util Vad. me

ALesnctis N gr amendmen Peighr by griev! yer: re jAvau| and 10 arrogance. over tAtcllesence 1% ant

sril{ howe. been ignored with wo resolution wher ali Parties are. oF The Seuvie pense ClibA “ened weal
ching wm Concent over the stekuonal Mandedes why tl, “% MisceneucT andl a (ber “eck Tad iflenence,

ne aleuntift STATES “thet” all Due. Process beth cedar on” he ‘respondensty eS be half and Constitutional lly
he fe Awend ment on aes pedrtignes Tees belrebf ea Ov nas been Violedbedt,

hee lantitt stores he has been @ ented kis approve peta) Call 3 clays Shiaght uhich is fetal dof
the: p lean (i vil now Set T Fork, his giovnds | in sh at his Metin) 7

SROUNDS : | | |
“hy ty Y a

The. clihoner Shades” at | Ne hed Could & Chet e- evel” ey _ moat op "Geen the 4 ot. et] Wis Pov Hen “

was Nakane For auch ef thet Pine of The. brig ‘orb charge and at his Plea, hearing did the plant? aH

We DA, Male, & = elias wits, “The. x il a sactl \\. geet with, va tAdan . ve ated, Taipan ya”
levee abation ise? Has Me te ‘St yee ae Pr sate whi ch en he ia andl ae. soe

mas unl ined sad Sulynitted net § of thes} vlantitt, (see. l. Agreement and sroticte One, | cab] A

mien 3038). and ot Federa|
At Plantilf States. + df nee zo any poise at Type eluding | eels fp be, pit wher

Phe states otticals Hed em checlledl Ane Pad and “The Goes hemseliy since They are all eke
nen, “te eoneen Wee. rn etased The cigel ot Pleo yer ale “to oe, iv pancs ond lek ot ater! levy ~!
ne be Lewes An guide) Ne ‘they Swert - te nhl | have. “The plawli bein lobed iw) by a VIO Fe
luc + Wissing Re: Core dp te, eft for Whey sing ple iS) Ines sertld £ br a Month aber tk
ay of oF The Org jh \ Plea, (seer Plea Pateemeny - Cisel€)
sce Yhe- dev of Fonte 23 2624 ard being the shat date af the Livelons Yo. has the
tad 4r beet Mah erie ‘els Be Ws, Ave al, AckeSs fo the CoulT Te Md fivet|, and seven prec dures. all beiag
Steel for al flew wuerh a tabeus: G ais ” dente.| vey i% Peconttinn Cnctinuod Loci Ww Vie lation, at :
Wwe Plondtitls uss. Constitetional Qidts y the Uni form Camnereitr}- Codes, anol The TR, Cee P Die
ZoCe se and uot er pletion, Clewes a ‘ being Viola Teel,

{ adh for dwells,

The Plantitt States “tcl” he los been iwpr ndnedh now Unle
he Retthongr isbuiny nd had beer, deprived ond idented his Fights Under the Color & Lavo andl

Wis Honorable CarZ Con malle Contection stand ly asl thee) Out” Lewis ewsh Stat . Over” Ow
‘golasty or Mere who JST wenn Parish “Te pint aut te lis wniligence ot ‘the Laud ye b

he ressonduats of atWael, ;
EE t |
Case 3:21-mc- -00051- TAV- HBG Document 1 Filed 07/12/21 Page 2 of 6 PagelD #: 27 a

 

 

 

 
Lo ie

 

 

Ihe ill lene het et “ond cba recluse ly a cand las Leon denlecl fled ba
The plaintiff “ Ahak lhe. and Mond othe Tametes are Consistent being
oN \
lounished ¢ rel boy eycessive Lockcaw Udher Aieey fe ove Moe shen
Ienaucls bicers Uslling So we Con \ove. ottess to See hing wwe veel

. luck Ove... “ping, Loclte 4 down ty¥Ce ssive \y ¢ °

 

“Thee alent —lesans thot \nt anck st § wmalres cywe. na ig es aly
envend sea atioo— aL Calerie. wel \ trom our hoor £00. ok thee
LCCDE which is oi Kiss \Vhalestiown ond Cu Federal Fandlecl Tab

 

 

 

 

Under k tHe VO VE. which dn needs Kauestigating
The lainfilt Claims ncdt the Ke5o , Ke DF, “and os af anane. sie empbayad
Hhroaly out the states uri sell Heer | iS allasia nas een allading

Uplanfal \nousing of DIAL intnetrec Ze dkwinn Wwcke, andl

| Eedecal Zaher ~, \{ \\_ being Decmitted Ap. be. Corted | WA ne Savie. Unt t ks -
a Mesa Clessific etary Thu hat Kocle cl obiviscon kas Saag
leoade OVLE stad Candt. nad will Ast Ina 7 Volo

 

GROUNDS +

 

suméene oes Severlay wer \ This is cig slaved oy Nerasrallations
6 Le lnoused ~ oly N Genel okilall (ns also ap op Deanbblle hostl [thy :
>'| THE PLA TAR ull Nod Set Forth Wis rors x) Sappact ot hic ba los 2 e

 

Ihe shinditl-shebes uakalsle in Mose bl he ropesT nel el fo pido late cmd eas lok
rhe. pees sits Lae Me ig daly = 209) and he onc all Yre other Tomnehes | iN

  
     

I anpve? iat OU umon Ridaks bor wel “I ACCES id ou Col \y ang
Commant cootian . urith. out” AT Aw The CouvT TA q e fort § Such. suisoond et
Te pant si tales ht tt is long eon esha MWrot the stale. 7 NOT Class |

QPpRh ¢ C
MS nr we OVS LACE We Oe Ouny ness eg) ube Aa
> rl DO an Cc )

Mae Die att? rleane ve noes to Sleep every nab cn dutd net aaling, can STE,

rS ro

 
 

 

 

 

RelzeF Souder:

 

 

 

o. Te plait resspectCully cequesy Thetmthis Honarable CouZT Send on rawnidiately
Lee ested Order -osdakig dye cespondarstis 48 release hin die athe imnectentSen,
nesepnce, and proceducc\ Vial Vabians under our Stee. and. Eedeced guidances 1
TOC NG “eiaeeramems puss wat Th cur Uniform ¢ ennverc lab C ades and Nal [bale oa anu
lett by aad, or “thous The 2 Lsvat_

 

 

© The gaint guest ai smigso\ of anu and al\ Charges fac Subjectos Lean. le such
{an Unl wl and tad ferent Ti Frectma¥e ushicla is Cut and Unusucl ad-be evtid.
salcing nominal, Punitive, ancl or Manet Gain . er
ae) “lu

 

(The plal ait reguesT “Ther tle Reprisal, col or veloc an behake of the a
bespandeats bur pecenl-tted by any MALS,

 

® (The. pleictehl denied relict bys His Honereble, Cuuet Wishes ond work a un
Hy andl ac Walk. with al (appeal t igh Standing, |

 

6 [he glolnhift uilshes Thal alt papers Submettid be iKs en ju afin be. macle, dn a
eur Copies ud, Gk LS ensiCe.- _greated, ie

— Coneduniin .

 

 

 

| The dainktt Conclude Shes all The soresoing has deen Submited anal a retummedd as
Ald cay ol be delle! ie plat sot cele al ech hic he
| The. Favs tho perlon has beet) Swit” Vid Meroch& nulled | al, es ee dyed
Larne 6 (ue F Badd Duly mated a Yhe llases an ois Dud olay e a au

Peay “The. Kngx Cauily Deseehtn Fae kty
Pi Wl _. ot

| : nm Me we

 

‘ Mi SDiswel Cay

 

 
came Relief ReCwresteD ?

 

The Ol lantitl Cequest Trott oll the Clessifieutian Wishaps and at cart lower ea |
housing lye cnade Ay be. Strmdhlenad level ond classrticatton, toe. & uo | evel
owt Clasces WR shows Ye \iaused La ath.

 

The. plaintiff requesd Thor all Cunding srunted te A CDE: ond Farisdichie| L
One (Senre le: wonde anh Properly sed Cen £ Feder Calorie. Tinlalde orn cu
load +0 providlirg an ol iL le materiel hte dad +0 Submit bi clame, 6
“the- Coutts, |

 

The clang Lastly States heal he | iN a. Manu, ebae thai iS and has. beer, ss
wae te be meter a ound ov Median classed lamalts wll belay
allowed to more reereection all becouse of The (Sth lalgher cl classed Tansee

tdi is vorme Subs! echo “Thee. plintift ae Ya Same. TeedwanT” a wor je. a

haere lassoal Simin 2 So Thy Diet unhts sb be mavecl where he hac hig
wit Ssisiowen de trp Mave abe | lia ll rales,

 

| The dlasatcfl shes het he owtts ty Le celeased! | mw nije ely and of or Sent é

m6) ohopite| £ tor hel urgently due to the baron a) bite hale
eediy tnside los Leg ond ott plintit be dugbed rama Huis jal
ot Ald fli qiiat such, CRESS L- ie “each dusted fo
hamen Keak, tend Lil

 

The plaintit? al (50 seks at kal be ade duck Aim, |
bey disable and hoi ng dissnosed Menter/ dnb tres ud, ch,
Unido Pho Aowentne/s iit, Dib ty Act catttfec A “an chef
ty Mies fa shles pritidiare-| terete avltr he ve fe yeltof aaol
bag 9 direc bund. Fie Pace nce is Stel be probe hy Aniebhy Aid)

 

 

a

 

 

he afrlednly Thrabned poor eho, HeperMeaacs Tro btowagerhe Sy sth.
fEtgaged gy etyegaqelyfalfe aflplah fatty pefaggftttegtpa tt CIGES- SIBLE —~ |VOS | ™ ah,

, \ } >|
CObLE INL TST) IKON a aoe?
NAY eS" ON

mA SIAXOUY YY
/ , SISSSUUa! JO JOUISIC] Wa}SeQ

aa | HNOD JUISIC “S “N WD

~ | , Des -
LIES 7S SHLALC CeLiny) 2a @T Tr

 

pene

 

‘AlbLe OL

SMR LE Na teers pel" om [oc
i —— / Lee NL AFIAXONN = | - a oe AGIA .

Teeth sven sx)

 

GaAISOSS el :

Case 3:21-mc-00051-TAV-HBG Document 1 Filed 07/12/21 Page 6 of 6 PagelD #: 6
